Title: From Thomas Jefferson to Albert Gallatin, 17 November 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Nov. 17. 08.
                  
                  I am really at a loss what to do in the inclosed case. the President as trustee for the city by it’s constitution, is nominally the plaintiff. but the US. as creditors to more than the whole amount of the proceeds of the sale, being really the Castui que trust, I believe it will be more correct for the trustee to abandon the management of the case to the creditor. if so, it will fall under your direction, aided by the advice & agency of the Attorney General. if I rightly recollect my law, a plaintiff may, in any case of execution, give what indulgences he pleases as to pressing or not pressing the sales; and consequently there would be no necessity for the US. becoming the purchasers merely to prevent loss by forced sales. I will govern myself however in the case by your advice & that of the Attorney general. it seems to be urgent. Affectte. salutns
               